DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s request for continued examination filed 8/25/2021.
Claims 1-4, 6-11, 13-18 and 20 are pending.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) of record, in view of Lynch et al. (US Patent Pub 2014/0164305) of record , further in view of Wu et al. (US Patent Pub 2017/0109446) (Wu).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent Pub 2016/0128617) (Morris) of record, in view of Lynch et al. (US Patent Pub 2014/0164305) (Lynch) of record, further in view of Wu et al. (US Patent Pub 2017/0109446) (Wu).
In regards to claim 1, Morris discloses a method comprising:
a.	receiving, by one or more processors, information from one or more sensor devices monitoring a current interaction in a first environment (Morris at paras. 0015-17)1;
b.	identifying, by one or more processors, the first environment, based on the information received from the one or more sensor devices monitoring the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)2;
c.	determining, by one or more processors, a context of the current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined by an analysis of the information received from the one or more sensor devices and from a search of previously stored problem models (Morris at paras. 0034-37)3;
d.	identifying, by one or more processors, from the previously stored problem models of the plurality of environments and the responses to the predetermined questions (Morris at para. 0039), a response model and a recommendation that match a classification of the context and the current interaction within the first environment (Morris at paras. 0039-40)4;
e.	presenting, by one or more processors, the recommendation to the first user (Morris at paras. 0023-24)5, 
f.	storing, in the repository, by one or more processors, the information received from the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and tagging the recommendation with metadata that indicates a suitability of the recommendation in future similar interactions.  Morris at paras. 0046, 0061.6
Morris does not expressly disclose the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.
Morris in view of Lynch does not expressly disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user, storing the evaluation of the recommendation received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation.  As set forth in the rejections above, Morris discloses determining whether a feedback response (i.e., recommendation) did not result in a desired outcome and such a determination is stored for future reference with additional indicators (i.e., metadata) to ensure the same situation would result in a modified feedback response (i.e., modified recommendation).  In other words, the feedback response (i.e., recommendation) is tagged with information (i.e., metadata) to indicates its suitability for a future similar interaction.  Morris also discloses receiving corrections for a recommendation from a user if the observed result of the recommendation deviates from the desired result.  Morris at para. 0047.  The specific limitations with regards to requesting an evaluation submitted by the first user and storing the evaluation as a metadata tag to the recommendation are not expressly disclosed in Morris in view of Lynch but is disclosed by Wu (emphasis added).  Note Morris does disclose tagging recommendations with metadata to indicate a suitability of the recommendation for future similar interactions, as discussed above.  
Wu discloses a system and method for offline social recommendations.  The system analyzes data and generates or identifies recommendations for interpersonal interactions, such as participation in a conversation.  Recommendations can include such things as suggesting topics of conversation or behaviors.  Wu at para. 0033.  Wu discloses requesting feedback about a provided recommendation from the user, such requesting the user to rate their enjoyment (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Wu at Fig. 5; paras. 0077, 0079.  The system providers an interface for the user to provide feedback about the interpersonal interactions (i.e., recommendations), which are saved by the user (i.e., storing the evaluation of the recommendation received from the first user).  Wu at para. 00256.  Wu further discloses the use of metadata tags that can be applied to recommendations (i.e., the evaluation is included as metadata tagged to the recommendation).  Wu at para. 0032.7  Lastly, Wu discloses objects of feedback, such as an interpersonal interaction or suggestion, are subject to a modification rule or be otherwise affected by the feedback.  Wu at para. 0137.  Therefore, Wu discloses an interface that requests feedback (i.e., an evaluation) from a user about a recommendation/suggestion, storing the feedback as metadata tagged to the recommendation/suggestion, and using the feedback to modify or affect the recommendation/suggestion.  
Morris, Lynch, and Wu are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed activities.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Lynch by adding the features of requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user, storing the evaluation of the recommendation received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation, as disclosed by Wu.  As discussed above, Morris already discloses allowing the user to correct recommendations and noting that a recommendation may not be suitable for a future, similar interaction.  Wu modifies Morris in view of Lynch to include the ability to request feedback (i.e., an evaluation) from the user about a recommendation and storing that feedback as metadata tagged to the recommendation.
The motivation for doing so would have been to improve recommendations for users for future interactions and activities.  Wu at para. 0151.  Here, Wu describes using feedback to increase or decrease interests and characteristic used for recommendations based on a user’s feedback.  

In regards to claim 2, Morris in view of Lynch and Wu discloses the method of claim 1, wherein the response model identifies an absence of a solution to a goal and the recommendation is an idea to reach the goal.  Morris at para. 0026.8
In regards to claim 3, Morris in view of Lynch and Wu discloses the method of claim 1, wherein the response model identifies a conflict and the recommendation is a first suggestion to resolve the conflict.  Morris at para. 0026.9
In regards to claim 4, Morris in view of Lynch and Wu discloses the method of claim 3, further comprising: responsive to determining the first suggestion does not resolve the conflict, identifying, by one or more processors, a second suggestion to resolve the conflict.  Morris at para. 0026.10

In regards to claim 6, Morris discloses the method of claim 1, further comprising:
a.	comparing, by one or more processors, the information received from the one or more sensor devices, located in the first environment, to the previous information of the previously stored problem models within the repository that includes the plurality of previous interactions from the plurality of environments, a plurality of contexts respectively associated with the plurality of previous interactions, and a plurality of recommendations respectively associated with the plurality of previous interactions (Morris at paras. 0022,0037, 0039)11; 
b.	determining, by one or more processors, whether the information received from the one or more sensor devices is similar to a respective set of the previous information of the previously stored problem models within the repository (Morris at paras. 0022,0037, 0039); and
c.	identifying, by one or more processors, the recommendation from the plurality of recommendations respectively associated with the plurality of previous interactions, in response to the information received from the one or more sensor devices having a similarity to the respective set of the previous information of the previously stored problem models within the repository.  Morris at paras. 0022, 0037, 0039.12
Morris and Wu does not expressly disclose determining is based on the predetermined threshold of similarity and identifying the recommendation is in response to the information received from the one or more sensor devices meeting the predetermined threshold of similarity to the respective set of previous information of the previously stored problem models within the repository.  In other words, Morris discloses comparing the received information with previously stored repository information including the elements, as recited above.  However, Morris in view of Wu does not expressly disclose identifying a recommendation based on determining the similarity meets a predetermined threshold.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Lynch and Wu by further adding the features of determining is based on a predetermined threshold of similarity and identifying the recommendation is in response to the information received from the one or more sensor devices meeting the predetermined threshold of similarity to the respective set of previous information of the previously stored problem models within the repository, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.

In regards to claim 7, Morris in view of Lynch and Wu discloses the method of claim 1, wherein the information includes audio, video, electronic device activity, and Internet of Things communications.  Morris at paras. 0017-18.13

In regards to claim 8, Morris discloses a computer program product comprising:
a.	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Morris at paras. 0064-67), the program instructions comprising:
i.	program instructions to receive information from one or more sensor devices monitoring a current interaction in a first environment (Morris at paras. 0015-17)14;
ii.	program instructions to identify the first environment, based on the information received from the one or more sensor devices monitoring the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)15;
iii.	program instructions to determine, a context of the current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined from an analysis of the information received from the one or more sensor devices and from a search of the previously stored problem models (Morris at paras. 0034-37)16;
iv.	program instructions to identify from the previously stored problem models of the plurality of environments and the responses to the predetermined questions, a response model and a recommendation that match the context of the current interaction within the first environment (Morris at paras. 0039-40)17;
v.	program instructions to present the recommendation to the first user (Morris at paras. 0023-24)18;
vi.	program instructions to store the information received from the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and metadata tagged to the recommendation and the metadata indicates a suitability of the recommendation in future similar interactions.  Morris at paras. 0046, 0061.19
Morris does not expressly disclose the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.
Morris in view of Lynch does not expressly disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user, storing the evaluation of the recommendation received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation.  As set forth in the rejections above, Morris discloses determining whether a feedback response (i.e., recommendation) did not result in a desired outcome and such a determination is stored for future reference with additional indicators (i.e., metadata) to ensure the same situation would result in a modified feedback response (i.e., modified recommendation).  In other words, the feedback response (i.e., recommendation) is tagged with information (i.e., metadata) to indicates its suitability for a future similar interaction.  Morris also discloses receiving corrections for a recommendation from a user if the observed result of the recommendation deviates from the desired result.  Morris at para. 0047.  The specific limitations with regards to requesting an evaluation submitted by the first user and storing the evaluation as a metadata tag to the recommendation are not expressly disclosed in Morris in view of Lynch but is disclosed by Wu (emphasis added).  Note Morris does disclose tagging recommendations with metadata to indicate a suitability of the recommendation for future similar interactions, as discussed above.  
Wu discloses a system and method for offline social recommendations.  The system analyzes data and generates or identifies recommendations for interpersonal interactions, such as participation in a conversation.  Recommendations can include such things as suggesting topics of conversation or behaviors.  Wu at para. 0033.  Wu discloses requesting feedback about a provided recommendation from the user, such requesting the user to rate their enjoyment (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Wu at Fig. 5; paras. 0077, 0079.  The system providers an interface for the user to provide feedback about the interpersonal interactions (i.e., recommendations), which are saved by the user (i.e., storing the evaluation of the recommendation received from the first user).  Wu at para. 00256.  Wu further discloses the use of metadata tags that can be applied to recommendations (i.e., the evaluation is included as metadata tagged to the recommendation).  Wu at para. 0032.20  Lastly, Wu discloses objects of feedback, such as an interpersonal interaction or suggestion, are subject to a modification rule or be otherwise affected by the feedback.  Wu at para. 0137.  Therefore, Wu discloses an interface that requests feedback (i.e., an evaluation) from a user about a recommendation/suggestion, storing the feedback as metadata tagged to the recommendation/suggestion, and using the feedback to modify or affect the recommendation/suggestion.  
Morris, Lynch, and Wu are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed activities.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Lynch by adding the features of requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user, storing the evaluation of the recommendation received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation, as disclosed by Wu.  As discussed above, Morris already discloses allowing the user to correct recommendations and noting that a recommendation may not be suitable for a future, similar interaction.  Wu modifies Morris in view of Lynch to include the ability to request feedback (i.e., an evaluation) from the user about a recommendation and storing that feedback as metadata tagged to the recommendation.
The motivation for doing so would have been to improve recommendations for users for future interactions and activities.  Wu at para. 0151.  Here, Wu describes using feedback to increase or decrease interests and characteristic used for recommendations based on a user’s feedback.  

Claims 9-11, 13, and 14 are essentially the same as claims 2-4, 6, and 7, respectively, in the form of a computer product.  Therefore, they are rejected for the same reasons.

In regards to claim 15, Morris discloses a computer system comprising:
a.	one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors  (Morris at paras. 0064-67), the program instructions comprising:
i.	program instructions to receive information from one or more sensor devices monitoring a current interaction in a first environment (Morris at paras. 0015-17)21;
ii.	program instructions to identify the first environment, based on the information received from the one or more sensor devices monitoring the first environment and referencing a repository that includes previous information of previously stored problem models from a plurality of environments (Morris at paras. 0034, 0037)22;
iii.	program instructions to determine a context of the current interaction between a first user and one or more other users located within the first environment, based on responses to pre-determined questions that are determined by an analysis of the information received from the one or more sensor devices and a search of from the previously stored problem models (Morris at paras. 0034-37)23;
iv.	program instructions to identify from the previously stored problem models of the plurality of environments and the responses to the predetermined questions, a response model and a recommendation that match the context of the current interaction within the first environment (Morris at paras. 0039-40)24;
v.	program instructions to present the recommendations to the first user (Morris at paras. 0023-24)25; and
vi.	program instructions to store in the repository, the information received form the one or more sensor devices associated with the first environment, the context of the first environment, the information associated with the current interaction, the recommendation presented, and metadata tagged to the recommendation and the metadata indicates a suitability of the recommendation in future similar interactions.  Morris at paras. 0046, 0061.26
Morris does not expressly disclose the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment.
Lynch discloses a system and method for virtual agent recommendations for multiple persons.  The virtual agent observes a conversation among a plurality of participants (i.e., at least two people) and provides a recommendation for a social activity.  The recommendation is based on contextual information, user activity history (i.e., interaction history), and recommendations associated therewith.  Lynch at paras. 0023, 0025, 0033-34.  The recommendations are provided based on a level of confidence threshold that can be preselected (i.e., predetermined similarity threshold).   Lynch at para. 0105.  In this way, Lynch discloses comparing current interaction information with stored information and providing a recommendation that meets a certain confidence (i.e., similarity) threshold.
Morris and Lynch are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed interactions between users.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris by adding the features the identifying of a response model and a recommendation is for having a predetermined threshold of similarity to the context of the current interaction within the first environment, as disclosed by Lynch.  
The motivation for doing so would have been to allow the virtual agent to return recommendations that best match the observed interaction based on a threshold level that can be selected by the user.  In this way, the user can customize how recommendations are provided.  Lynch at paras. 0105-106.
Morris in view of Lynch does not expressly disclose requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user, storing the evaluation of the recommendation received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation.  As set forth in the rejections above, Morris discloses determining whether a feedback response (i.e., recommendation) did not result in a desired outcome and such a determination is stored for future reference with additional indicators (i.e., metadata) to ensure the same situation would result in a modified feedback response (i.e., modified recommendation).  In other words, the feedback response (i.e., recommendation) is tagged with information (i.e., metadata) to indicates its suitability for a future similar interaction.  Morris also discloses receiving corrections for a recommendation from a user if the observed result of the recommendation deviates from the desired result.  Morris at para. 0047.  The specific limitations with regards to requesting an evaluation submitted by the first user and storing the evaluation as a metadata tag to the recommendation are not expressly disclosed in Morris in view of Lynch but is disclosed by Wu (emphasis added).  Note Morris does disclose tagging recommendations with metadata to indicate a suitability of the recommendation for future similar interactions, as discussed above.  
Wu discloses a system and method for offline social recommendations.  The system analyzes data and generates or identifies recommendations for interpersonal interactions, such as participation in a conversation.  Recommendations can include such things as suggesting topics of conversation or behaviors.  Wu at para. 0033.  Wu discloses requesting feedback about a provided recommendation from the user, such requesting the user to rate their enjoyment (i.e., requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user).  Wu at Fig. 5; paras. 0077, 0079.  The system providers an interface for the user to provide feedback about the interpersonal interactions (i.e., recommendations), which are saved by the user (i.e., storing the evaluation of the recommendation received from the first user).  Wu at para. 00256.  Wu further discloses the use of metadata tags that can be applied to recommendations (i.e., the evaluation is included as metadata tagged to the recommendation).  Wu at para. 0032.27  Lastly, Wu discloses objects of feedback, such as an interpersonal interaction or suggestion, are subject to a modification rule or be otherwise affected by the feedback.  Wu at para. 0137.  Therefore, Wu discloses an interface that requests feedback (i.e., an evaluation) from a user about a recommendation/suggestion, storing the feedback as metadata tagged to the recommendation/suggestion, and using the feedback to modify or affect the recommendation/suggestion.  
Morris, Lynch, and Wu are analogous art because they are both directed to the same field of endeavor of providing recommendations based on observed activities.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Morris in view of Lynch by adding the features of requesting, by one or more processors, an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user, storing the evaluation of the recommendation received from the first user, and wherein the evaluation is included as metadata tagged to the recommendation, as disclosed by Wu.  As discussed above, Morris already discloses allowing the user to correct recommendations and noting that a recommendation may not be suitable for a future, similar interaction.  Wu modifies Morris in view of Lynch to include the ability to request feedback (i.e., an evaluation) from the user about a recommendation and storing that feedback as metadata tagged to the recommendation.
The motivation for doing so would have been to improve recommendations for users for future interactions and activities.  Wu at para. 0151.  Here, Wu describes using feedback to increase or decrease interests and characteristic used for recommendations based on a user’s feedback.  

Claims 16-18 and 20 are essentially the same as claims 2-4 and 6, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Response to Arguments
Rejection of claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103, have been fully considered and they are persuasive with regards to “requesting … an evaluation submitted by the first user regarding the quality of the recommendation presented to the first user,” storing “the evaluation of the recommendation received from the first user” and “wherein the evaluation is included as metadata tagged to the recommendation”.  As amended, the limitation of storing “the evaluation of the recommendation presented to the first user” to storing “the evaluation of the recommendation received from the first user” is no longer expressly disclosed by Morris.  In regards to Applicant’s arguments with respect to Fraser, Examiner is persuaded in that Fraser does not expressly store the evaluations submitted by the first user as metadata tagged to the recommendation presented to the first user.  
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Wu, which discloses a system and method for providing recommendations for offline social interactions.  Wu discloses an interface that is used to present users with recommendations and request feedback from the user about the presented recommendations.  Wu further discloses storing the user feedback as metadata tags associated with the recommendations.  More information and citations are found in the rejections set forth above.
In response to the new limitation “the metadata indicates a suitability of the recommendation in future similar interactions,” Examiner still relies on Morris.  Morris discloses storing information about a particular interaction, including instructions(i.e., metadata) that are included in future feedback responses (i.e., future recommendations).  These instructions indicate that a similar future interaction should avoid jokes (i.e., indicates a suitability of the recommendation).  Morris at para. 0046.  In Morris, this metadata is tagged to the recommendation by the system and does not seem to be as a result of submitted user feedback/evaluation.  Therefore, Wu is relied upon for such a feature as set forth in the new grounds of rejection above.
In response to Applicant’s arguments against Morris with regards to “determining … a context of a current interaction … based on responses to pre-determined questions … and from a search of the previously stored problem models,” Examiner refers Applicant to the explanation in the prior Office action mailed 6/25/2021.  Applicant’s arguments largely mirror those previously presented and are similarly addressed as discussed in the prior Office action.   Applicant further argues in the current response and alleges Morris “does not rely on determining responses to pre-determined questions from analysis of the information received from the one or more sensor devices and from search the previously stored problem models.”  Examiner respectfully disagrees.  Morris determines context attributes, which are responses to “pre-determined questions” because they answer questions about the context of the interaction, such as what is the environment?  Morris at para. 0033.  These context attributes are further used to search the classification methodology database to determine a context of the interaction.  Morris at para. 0037.  Applicant argues the classification methodologies in Morris are different than those of the claimed invention because the methodologies in Morris use facial action detection methods and do not include a disclosure of “responses to pre-determined questions …”  Remarks at 20.  On the contrary, for the reasons explained above, Morris does disclosing using responses to pre-determined questions based on analysis of sensor information.  
Applicant’s arguments seem to require a narrow interpretation of “pre-determined questions”.  However, as noted above, “pre-determined questions” are not limited to any specific questions but simple questions, which relate to the context of the interaction, such as those described at para. 0023 of the specification.  These types of questions are answered by Morris through analysis of sensor data, such as “what is the environment?”.
For at least these reasons, Morris discloses the limitation of “determining … a context of a current interaction…”.  
Applicant does not present any additional arguments in regards to the remaining claims.  Therefore, Examiner asserts Morris in view of Lynch and Wu discloses the limitations of the remaining claims as set forth in the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Grasso et al. (US Patent Pub 2002/0116291) discloses a recommender system and method for recommending items to a user.
Berner et al. (US Patent Pub 2013/0024464) discloses a system and method for generating personalized recommendations based on data stored about the user.
Sahin (US Patent Pub 2019/0015033) discloses a system and method for emotional recognition and social interaction coaching.
Jones (US Patent Pub 2009/0106040) discloses a system and method for synchronous recommendations of social interaction spaces to individuals.
Tripi (US Patent Pub 2015/0006546) discloses a system and method for evaluating and improving social relationships between individuals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 An interaction is detected (i.e., monitored) via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        2 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        3 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        4 The feedback circuit identifies an appropriate feedback (i.e., response model and recommendation) that matches the identified context of the interaction and environment that have been identified.
        5 A feedback response (i.e., recommendation) is provided to the user (i.e., to the first person).
        6 The interaction, context of the interaction, and information about the interaction (e.g., the person or joke) are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result due to the provided feedback response.  The indication that the recommendation resulted in an undesired result is stored with the recommendation in order to improve it for a subsequent recommendation.  For example, “feedback responses to the user pertaining to this subject may include instructions to avoid jokes” is interpreted as tagging recommendations with metadata to indicate suitability of the recommendation for future similar interactions.  
        7 “…metadata tags may be further applied with … recommendations … interpersonal interactions.”
        8 The system recognizes the user does not know how to change a conversation to make the subject happy (i.e., identify absence of a solution to a goal).  It provides the user with a feedback response (i.e., recommendation) to change the subject of conversation (i.e., an idea for consideration to reach the goal).
        9 This limitation is interpreted much like the limitation of claim 2.  However, here, making the conversation happier (i.e., resolving the conflict) is the goal.  The feedback response (i.e., a first suggestion) to change the subject of the conversation is provided by the system upon detecting the subject is unhappy or angry (i.e., identifies a conflict).
        10 The system recognizes that the first feedback response was ineffective (i.e., determines first suggestion did not resolve the conflict) and provides a subsequent feedback response to the user (i.e., identifying … a second suggestion to resolve the conflict).
        11 Classification methods (i.e., behavior model) are applied to the context attributes and the interaction to identify feedback.  The classification methods utilize a database of prior interactions, context involved with those interactions, and feedback responses indexed to those interactions and emotional states.  
        12 The system identifies a recommendation based on how much deviation there is from the norm (i.e., how similar the social interaction state is to stored interactions and feedback responses).  
        13 Information comes from cameras, microphones, sensors, phone positioning, etc.
        14 An interaction is detected via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        15 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        16 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        17 The feedback circuit identifies an appropriate feedback (i.e., response model and recommendation) that matches the identified context of the interaction and environment that have been identified.
        18 A feedback response (i.e., recommendation) is provided (i.e., presented) to the user (i.e., to the first person).
        19 The interaction, context of the interaction, and information about the interaction (e.g., the person or joke) are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result due to the provided feedback response.  The indication that the recommendation resulted in an undesired result is stored with the recommendation in order to improve it for a subsequent recommendation.  For example, “feedback responses to the user pertaining to this subject may include instructions to avoid jokes” is interpreted as tagging recommendations with metadata to indicate suitability of the recommendation for future similar interactions.  
        20 “…metadata tags may be further applied with … recommendations … interpersonal interactions.”
        21 An interaction is detected via information received from devices such as, cameras, mics, sensors, etc. positioned within an area (i.e., a first environment).
        22 The environment in which the interaction is identified based on sensor information and other context attributes as compared to a database (i.e., repository) of previously defined classification methodologies (i.e., previously stored problem models from a plurality of environments).  
        23 A context of the interaction is determined by the system utilizing sensor data (such as cameras, microphones) and previously stored information about the participants of the interaction (i.e., first user and one or more other users).  The stored data is retrieved from feedback database or classification methodology database as appropriate to answer questions, such as “what is the social status of people involved?”.
        24 The feedback circuit identifies an appropriate feedback (i.e., response model and recommendation) that matches the identified context of the interaction and environment that have been identified.
        25 A feedback response (i.e., recommendation) is provided to the user (i.e., to the first person).
        26 The interaction, context of the interaction, and information about the interaction (e.g., the person or joke) are stored for future reference.  The system also stores the given feedback response (i.e., recommendation) to create a modified subsequent feedback response when the result of the interaction deviates from a desired result due to the provided feedback response.  The indication that the recommendation resulted in an undesired result is stored with the recommendation in order to improve it for a subsequent recommendation.  For example, “feedback responses to the user pertaining to this subject may include instructions to avoid jokes” is interpreted as tagging recommendations with metadata to indicate suitability of the recommendation for future similar interactions.  
        27 “…metadata tags may be further applied with … recommendations … interpersonal interactions.”